DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “edge of the dispensing opening” (claim 4), the “bottom side of the wet sheet” (claims 7, 9, 11, and 12), and the “center part of a bottom portion” (claims 8, 10, 12, and 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 recites: A wet sheet packaging body comprising: a plurality of wet sheets; a packaging container configured to house the plurality of wet sheets, where the packaging container includes a top surface and a dispensing opening, on the top surface, configured to take out each of the wet sheets; and an opening and closing lid configured to open and close the dispensing opening of the packaging container, the plurality of wet sheets being housed in a layered state in the packaging container, wherein an inner bag including an opening part and a bottom part is provided, the plurality of wet sheets are housed in the inner bag, the inner bag is housed in the packaging container while the opening part is directed downward and the bottom part is directed upward, the inner bag is pulled out from the dispensing opening of the packaging container for removal when use of the wet sheet packaging body is started, the packaging container includes a case and a bottom lid, the case includes a bottom surface opening part, the bottom lid closes the bottom surface opening part of the case, the case includes a side surface part, the side surface part of the case includes a lower end surface, the bottom lid is configured of a film, and the bottom lid is heat sealed to the lower end surface of the side surface part of the case.  Examiner finds the closest related prior art to be that of KR 20130066435 which shows a bag configuration which rests upon a stack and must be pulled out prior to dispensing from the stack.  KR 20130066435 does not show wherein an inner bag (as suggested by Applicant and 

Claim 4 recites: A wet sheet packaging body comprising: a plurality of wet sheets; a packaging container configured to house the plurality of wet sheets, where the packaging container includes a top surface and a dispensing opening, on the top surface, configured to take out each of the wet sheets; and an opening and closing lid configured to open and close the dispensing opening of the packaging container, the plurality of wet sheets being housed in a layered state in the packaging container, wherein an inner bag including an opening part and a bottom part is provided, the plurality of wet sheets are housed in the inner bag, the inner bag is housed in the packaging container while the opening part is directed downward and the bottom part is directed upward, the inner bag is pulled out from the dispensing opening of the packaging container for removal when use of the wet sheet packaging body is started, the packaging container includes a case and a bottom lid, the case includes a bottom surface opening part, the bottom lid closes the bottom surface opening part of the case, the case includes, at an opening edge of the dispensing opening, an annular projection projecting downward.  Examiner finds the closest related prior art to be that of KR 

Claim 5 recites: A wet sheet packaging body comprising: a plurality of wet sheets; a packaging container configured to house the plurality of wet sheets, where the packaging container includes a top surface and a dispensing opening, on the top surface, configured to take out each of the wet sheets; and an opening and closing lid configured to open and close the dispensing opening of the packaging container, the plurality of wet sheets being housed in a layered state in the packaging container, wherein an inner bag including an opening part and a bottom part is provided, the plurality of wet sheets are housed in the inner bag, the inner bag is housed in the packaging container while the opening part is directed downward and the bottom part is directed upward, and the inner bag is pulled out from the dispensing opening of the packaging container for removal when use of the wet sheet packaging body is started, and the inner bag is a lateral gusset bag.  Examiner finds the closest related prior art to 


Claim 6 recites: A wet sheet packaging body comprising: a plurality of wet sheets; a packaging container configured to house the plurality of wet sheets, where the packaging container includes a top surface and a dispensing opening, on the top surface, configured to take out each of the wet sheets; and an opening and closing lid configured to open and close the dispensing opening of the packaging container, the plurality of wet sheets being housed in a layered state in the packaging container, wherein an inner bag including an opening part and a bottom part is provided, the plurality of wet sheets are housed in the inner bag, the inner bag is housed in the packaging container while the opening part is directed downward and the bottom part is directed upward, the inner bag is pulled out from the dispensing opening of the packaging container for removal when use of the wet sheet packaging body is started, .

Conclusion
This application is in condition for allowance except for the following formal matters: 
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651